Campbell, J.,
delivered the opinion of the court.
By his purchase of the outstanding, paramount-title, Me— Adory .became entitled to maintain an action against his warrantor of the title for money paid to his use, but the Circuit^ Court did not have the right to order the judgment in favor of the warrantor against McAdory to be credited by the-amount due to the latter from the former. Courts of law have gone to the extent of ordering mutual judgments between parties to be set one against the other, as an incident to the administration of justice between litigants ; but there is no precedent for a court of law, in a system where the administration of justice is divided between courts of chancery and courts of law, to order a demand in favor of the defendant in a judgment to be ci'edited as a payment of the judgment. On this ground we reverse the judgment, and dismiss the motion of McAdory, and discharge the supersedeas of the judgment against him.